Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 12/17/2020.  Claims 1-6 and 8-20 are currently pending.
Response to Amendment
The rejection of claims 3-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  However, claims 1-6 and 8-20 are indefinite for new reasons in view of the present amendment.  See the new 112 rejection, below.
The rejection of claims 4-6 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.  However, the present amendment raises a new 112(d) issue with regard to newly added claim 12.  See the new 112 rejection, below. 
The rejection of claims 1 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Kameda (JP 09-316467 A) is withdrawn in view of the above amendment.
The rejection of claims 1, 2, 3, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (JP 2012-138217 A, an IDS reference and X reference on Form PCT 210, hereinafter Sugihara) in view of Nakayama et al. (JP 08-069791 A) is withdrawn in view of the above amendment.
Note the present amendment raises a new 112(d) issue with regard to the amendments to claim 1 and also newly added claim 12.  See the new 112 rejection, below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the newly added limitation “a step of supplying the neutralized slurry again to the dispensing and mixing apparatus by the supply pipe” lacks sufficient basis in the original specification.  The problem here is the original specification fails to disclose the neutralized slurry is supplied “again” to the whole apparatus.  Fig. 1 constitutes the claimed apparatus comprising several unit operations where the slurry remains inside the whole apparatus during various mixing, neutralization, feeding, deaeration steps, etc.  The neutralized slurry is never removed in order to constitute basis for the neutralized slurry to be supplied "again” by a supplying pipe.  Claim 11 is also rejected for the same reason.
	Also regarding this same limitation in claim 1, the original specification lacks sufficient basis for “the dispensing and mixing apparatus”.  The specification discloses a “dispersing and mixing apparatus” and is silent to a “dispensing” feature as implied.  Claim 11 is also rejected for the same reason.
Claims 2-6 and 8-20 are also rejected for their dependency on claim 1.   
coated with an alkali metal complex oxide” which lacks sufficient basis in the original specification.  Although the original specification discloses the slurry may comprise an alkali metal complex oxide and a finally obtained slurry may be coated onto a current collector to form a positive electrode, the original specification is silent to the slurry being coated by an alkali metal complex oxide.  See, e.g., para. [0033] and [0107] of the original specification.  
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the combination of limitations “a step of dispersing and mixing, by a dispersing and mixing apparatus, a powder and a solvent to generate a first slurry, wherein a neutralized slurry is supplied by a supply pip to the dispersing and mixing apparatus; a step of performing a neutralization treatment on the first slurry to produce the neutralized slurry” is very unclear and renders the claim indefinite.  The step of dispersing and mixing obtains a first slurry and supplies a neutralized solvent, concurrently, yet the following step conversely indicates the neutralized slurry is produced from the first slurry.  Both limitations indicate separate, mutually exclusive production/origin of the neutralized slurry.  This renders the claim seriously indefinite because the two limitations regarding the origin of the neutralized slurry conflict with one another.  There is a great deal of confusion and uncertainty as to the proper interpretation and scope of instant claim 1 due to the contradictory limitations regarding the neutralized slurry.  Claims 2-6 and 8-20 are also indefinite for their dependency on claim 1. 
	Also in claim 1, the term “the dispensing and mixing apparatus” in the newly added “a step of supplying the neutralized slurry again to the dispensing and mixing apparatus by the supply pipe” lacks sufficient antecedent basis.  The prior limitations recite a dispersing and mixing apparatus, not a dispensing and mixing apparatus.  Claim 11 is also indefinite for reciting this same term.  
	In claim 10, the limitation “the solvent is supplied by the supply pipe” is unclear because the parent claim indicates the supply pipe supplies the neutralized slurry.  How does the supply pipe supply both the neutralized slurry and the solvent of the first slurry? 
	In claim 12, it is unclear what is meant by the limitation “wherein the first slurry is coated with an alkali metal complex oxide”.  The slurries of the present claims are essentially a dispersion of two phases, a solid (the powder) and a liquid (the solvent).  Coating the claimed slurry, a two-phase mixture, with an alkali metal complex oxide, a one-phase solid, appears to render the slurry merely a solid since the solid alkali metal complex oxide would coat/encapsulate the two-phase slurry mixture, rendering the scope of the slurry unclear since it would no longer be present as the prior-claimed two-phase mixture.  
	Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	The limitation “wherein the first slurry is coated with an alkali metal complex oxide” fails to further limit and/or include all the limitations of its parent claim.  The slurries of the present claims are essentially a dispersion of two phases, a solid (the powder) and a liquid (the solvent).  Coating the claimed first slurry, a two-phase mixture, with an alkali metal complex oxide, a one-phase solid, appears to render the entire slurry composition merely a solid since the solid alkali metal complex oxide would coat/encapsulate the two-phase slurry mixture, and the actual first slurry itself would no longer be present.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: 
Taylor (US 7,267,529) teaches a deaeration system comprising boiling dissolved air out of solution by introducing fluid to a separation chamber via an inlet where the separation chamber comprises vanes therein rotating at a high speed (abstract and col. 7 lines 26-54).
Saiki et al. (US 7,726,325) teaches a deaeration device comprising generating cavitation via throttling the flow of a liquid or via rotating blade propeller so that a gas bubbles and separates from a liquid (abstract and col. 2 line 22 to col. 3 line 50).
Stoppler (US 2014/0241108) teaches an apparatus for mixing and pumping a liquid and a material comprising a shear rotor and stator for mixing the liquid and material, an impeller for pumping the liquid and material from the inlet to the outlet via an annular clearance between the shear rotor and the stator and to the outlet, and a return conduit configured to return to the inlet a part of the liquid and material pumped via the annual clearance and openings in the stator (abstract)
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 17, 2021